DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims    
	Claims 1-4 and 9-17 are pending (claim set as filed on 02/28/2022).
	
Priority
	This application filed on 01/13/2017 claims benefit to provisional application no. 62/437,193 filed on 12/21/2016. Therefore, the effective filing date is 12/21/2016.

Information Disclosure Statement
	The Information Disclosure Statement filed on 02/28/2022 has been considered.

Oath/Declaration
The declaration under 37 CFR 1.132 filed on 02/28/2022 is insufficient to overcome the previous rejections as set forth in the last Office action for the reasons explained below.

Maintained Rejection
Claim Rejections - 35 USC §112, New Matter
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 17 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claim 17 recites “wherein the gelatin powder has a Bloom value of about 200 to about 300” and therefore, is rejected as being new matter because upon a review of the instant specification, there is no mention or recitation of a Bloom value. It is requested that Applicant points to appropriate citations or paragraph numbers from the instant specification to identify support of the claimed Bloom value. In the instance that Applicant asserts that such Bloom value is an inherent characteristic of gelatin powder, it is noted that the instant specification provides examples of various gelatin product wherein each gelatin has different values based on gram concentration and thus, Applicant should clearly and concisely clarify (e.g. extrinsic evidence may be necessary) which gelatin product(s) has the claimed range Bloom value of 200-300. 

	Examiner’s note: it is noted in the remarks filed on 02/28/2022, Applicant did not address the new matter rejection of claim 17 that was set forth in the non-final office action mailed on 08/30/2021. Therefore, the rejection is being maintained in light of Applicant’s acquiescence and note that Bloom value is necessary for consideration of the declaration.

Maintained Rejections
Claim Rejections - 35 USC §103, Obviousness
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 10, and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Neshat (US Patent No. 8,523,569 - cited in the IDS filed on 01/13/2017) in view of Wohabrebbi (US 2009/0264472 A1) and Huang (US 2009/020642 A1) - all references were previously cited of record.
Neshat’s general disclosure relates to methods and pharmaceutical formulations for delivery of local anesthetic for dental surgeries; and specifically relating to sustained released local anesthetics for implantation into a dental socket or space post-operatively (see abstract & col. 1, lines 21-26, & col. 3, lines 27-33).
Regarding claims 1(a), 2, and 10 pertaining to the local anesthetic, Neshat teaches local anesthetics include bupivacaine, mepivicaine, articaine, ropivacaine, dibucaine, etidocaine, tetracaine, lidocaine, xylocaine, and the like including mixtures and/or salts and/or derivatives thereof (see adjoining col. 4-5, lines 46-5). Neshat discloses that bupivacaine, mepivicaine, and xylocaine are the most commonly used local anesthetic and further discloses an embodiment for the preparation of bupivacaine (see col. 1, lines 39-40, & col. 8, Examples 1-2). 
Regarding claim 1(a) pertaining to the microparticles, Neshat teaches “slow release formulations known in the art include specially coated pellets, polymer formulations or matrices for surgical insertion or as sustained release microparticles, e.g., microspheres or microcapsules, for implantation, insertion or injection, wherein the slow release of the active medicament (e.g. the local anesthetic) is brought about through sustained or controlled diffusion out of the matrix and/or selective breakdown of the coating of the preparation or selective breakdown of a polymer matrix” (see col. 8, lines 21-28).
Regarding claim 1’s limitations pertaining to the formulation being malleable, Neshat teaches “the formulation will be a solid dosage from such and a tablet, gel or moldable solid. The size and shape will be such that the dentist or other technician can place the formulation inside the extraction cavity. Accordingly, in one embodiment the formulation is malleable, that is can be shaped like clay or putty so that the bolus can be placed in the cavity and conform to the surrounding tissue without leaving a pocket” (i.e. retained in the cavity) and further teaches an embodiment where the local anesthetic could be formulated into a gel (see col. 5, lines 48-61, & col. 6, lines 40-54).
Regarding claim 3 pertaining to an augmenting agent, Neshat teaches that augmenting agents can be included in the formulation which prolong the duration of local anesthetics and enhance the effectiveness of the anesthetic when delivered (see col. 7, lines 19-55). 
Regarding claim 4 pertaining to an anti-infective, Neshat teaches antibiotics or anti-infective agents can be incorporated into the formulation (see col. 7, lines 9-18).
Regarding claim 14, Neshat teaches a first local anesthetic and a second local anesthetic formulated of a size and shape to fit in an extraction cavity and formulated to begin releasing the second anesthetic in coordination with the first anesthetic as the first local anesthetic is wearing off (see col. 3, lines 54-60).
Regarding claims 12-13 and 15-16, Neshat teaches the composition may be released at different hours and lasts for up to about 5 days (see col. 6, lines 1-40). Claim interpretation: the claimed invention is directed to a composition and therefore, its intended usage limitations does not structurally limit the composition. 
However, Neshat does not teach: an absorbable matrix phase comprising a gelled mixture of gelatin powder and an aqueous solution, wherein the gelatin is selected from the group consisting of a bovine or porcine skin hemostatic agent, wherein the local anesthetic sustained release microparticles are incorporated into and suspended within the gelled matrix forming a homogenous mixture (claim 1’s limitations).
Wohabrebbi’s general disclosure relates “an implantable drug depot useful for reducing, preventing or treating post-operative pain in a patient in need of such treatment, the implantable drug depot comprising a polymer and a therapeutically effective amount of a local anesthetic or pharmaceutically acceptable salt thereof, wherein the drug depot is implantable at a site beneath the skin to reduce, prevent or treat post-operative pain, and the drug depot is capable of releasing (i) a bolus dose of the local anesthetic or pharmaceutically acceptable salt thereof at a site beneath the skin and (ii) a sustained release dose of an effective amount of the local anesthetic or pharmaceutically acceptable salt thereof over a period of at least 4 days” (see abstract & ¶ [0009]-[0013], [0079]). 
	Wohabrebbi teaches “the drug depot comprises a gel, which includes a substance having a gelatin, jelly-like, or colloidal properties at room temperature. The gel, in various embodiments, may have the bupivacaine and optionally one or more additional therapeutic agents dispersed throughout it or suspended within the gel. The dispersal of the therapeutic agent may be even throughout the gel” (i.e. a homogenous mixture) (see ¶ [0096]). Wohabrebbi further teaches “microspheres may be dispersed within the gel, the microspheres being loaded with bupivacaine. In one embodiment, the microspheres provide for a sustained release of the bupivacaine” (see ¶ [0120]-[0121]). Wohabrebbi further teaches “a gel with a higher viscosity may be desirable for other applications, for example, a gel having a putty-like consistency” and “the therapeutic agent may be mixed into the gel prior to the gel being deployed at the targeted tissue site. In various embodiments, the gel may be part of a two-component delivery system and when the two components are mixed, a chemical process is activated to form the gel and cause it to stick or adhere to the target tissue” (see ¶ [0097], [0109]-[0110], [0152]). The particle size may be in the range of from about 10 μM to 200 μM (see ¶ [0117]-[0119]). 
	Regarding claims 2 and 10 pertaining to the local anesthetic, Wohabrebbi teaches a therapeutically effective amount of local anesthetic and in particular, bupivacaine (see ¶ [0012]-[0015], [0054]-[0057]). The local anesthetic or pharmaceutically acceptable salt thereof may be encapsulated in a plurality of depots comprising microparticles, microspheres, microcapsules, and/or microfibers suspended in a gel (see ¶ [0015], [0022]).
Huang’s general disclosure relates to “a biodegradable gel matrix and a microparticle system wherein the microparticle is contained within or embedded in the biodegradable gel matrix, from which the bioactive agent is released in a controlled manner.  The bioactive agents may be located within the microparticle only, or within both the microparticle and the gel matrix.  The gel matrix is formed from a blend of materials that provides surprising strength and durability” (see ¶ [0007]-[0008]). Huang also teaches “the aqueous phase will also contain gelatin. The gelatin may be obtained from any source, and may be mammalian gelatin such as bovine-derived gelatin or fish gelatin. A preferred gelatin is obtained from bovine skin” (see ¶ [0049]).
It would have been first obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to envisage a matrix phase of gelatin comprising the microparticles local anesthetic suspended within the gelled matrix as a homogenous mixture such as taught by Wohabrebbi for the formulation of Neshat. In the pharmaceutical arts, a gelatin matrix phase with an even distribution of encapsulated local anesthetic is considered to be well-known, routine, and conventional. In other words, a gelatin matrix is readily employed as a pharmaceutical vehicle or pharmaceutical carrier for therapeutic active ingredients as disclosed by Wohabrebbi and Huang. Hence, the claimed invention is considered or deemed a simple “(a) Combining prior art elements according to known methods to yield predictable results” (see MPEP 2141(III): Exemplary rationales to support a conclusion of obviousness). The ordinary artisan would have had a reasonable expectation of success is because Wohabrebbi discloses such a structure of gelled matrix for microsphere bupivacaine for sustain release and further even suggests that the gel formulation may have higher viscosity to provide for a putty-like consistency for various applications. 
Furthermore, it would have been secondly or further obvious to employ gelatin from bovine skin such as taught by Huang because bovine is considered to be a common source for deriving gelatin and Huang also prefers gelatin obtained from bovine skin (see Huang ¶ [0049]). The ordinary artisan would have had a reasonable expectation of success is because of applicable teachings related to biodegradable gelatin matrix and microparticles suspended therein.
Therefore, both the claimed invention and the prior art references, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time of filing. The ordinary artisan would have had a reasonable expectation of success in modifying the prior art references to arrive at the claimed invention is because both Neshat and Wohabrebbi are directed to a malleable sustain release formulation comprising a local anesthetic, an augmenting agent, anti-infective, and polymer substrates for formulating the sustained release composition designed for treating post-operative pain.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Neshat in view of Wohabrebbi and Huang as applied to claims 1-4, 10, and 12-16 above, and in further view of Zhu (US 2005/0123588 A1) - all references were previously cited of record.
	The combined teachings of Neshat, Wohabrebbi, and Huang, herein collectively referred to as modified-Neshat, is discussed above as it pertains to a dental malleable sustained release formulation comprising microparticle local anesthetic in a gelatin matrix phase.
	However, modified-Neshat does not teach: further comprises thrombin (claim 11). 
Zhu suggests from a small genus that “it can be desirable to add collagen to the hemostatic agent to accelerate clotting. Other substances that can be added include thrombin, fibrinogen, hydrogels, and oxidized cellulose” (see ¶ [0081]).
	It would have been obvious to further add or include thrombin such as taught by Zhu in the formulation of modified-Neshat because thrombin would accelerate clotting to stop bleeding. Thus, the addition of thrombin would have been considered an advantageous additive in Neshat’s disclosure which also recognizes a need for cessation of post-surgical bleeding and directed to a similar objective of a gel formulation to fill a cavity sufficiently that surgical suturing is not needed (see Neshat’s col. 5, lines 17-19 and 55-58). The ordinary artisan would have had a reasonable expectation of success is because thrombin is a readily known hemostatic agent. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Neshat in view of Wohabrebbi and Huang as applied to claims 1-4, 10, and 12-16 above, and in further view of Vaugn (US Patent no. 6,217,911 B1).
The combined teachings of Neshat, Wohabrebbi, and Huang, herein collectively referred to as modified-Neshat, is discussed above as it pertains to a dental malleable sustained release formulation comprising microparticle local anesthetic in a gelatin matrix phase.
	However, modified-Neshat does not teach: wherein poly (lactic-co-glycolic acid) is utilized to form sustained release microparticles of the anesthetic (claim 9). 
	Vaugn’s general disclosure relates to pharmaceutical compositions for local delivery and sustained release of lidocaine PLGA microspheres (see col. 1, lines 26-28). In particular, Vaugn teaches a “pharmaceutical compositions for local delivery and sustained release of nonsteroidal, anti-inflammatory drugs (NSAIDs) from biocompatible, biodegradable poly(DL-lactide-co-glycolide) (PLGA) microspheres. The resulting product is applied locally into soft tissues surrounding a surgical incision or traumatic wound site where it will locally sustain release the NSAID” and “also provides novel pharmaceutical compositions for local delivery and sustained release of lidocaine PLGA microspheres” wherein the “microspheres suitable for incorporation in bio-adhesives or gel formulations to be used in wound or trauma sites and as an oral bandage for painful mouth lesions” (see col. 2, lines 22-52). Vaugn teaches PLGA as a dispersed phase and further discloses “Increasing the PLGA concentration of the dispersed phase from 100 mg/ml to 250 mg/ml increased loading efficiencies to 65-75%” (see col. 3, lines 10-26, col. 4, lines  34-62, and col. 6, lines 14-20). 
It would have been obvious to employ or substitute the anesthetic PLGA microspheres such as taught by Vaugn in the formulation of modified-Neshat. In the pharmaceutical arts, a PLGA is a frequently used polymer for encapsulating local anesthetics. Hence, the claimed invention is considered or deemed a simple “(a) combining prior art elements according to known methods to yield predictable results” or (b) a simple substitution of one known equivalent for another (see MPEP 2141(III): Exemplary rationales to support a conclusion of obviousness). The ordinary artisan would have had a reasonable expectation of success is because the references are directed to sustain released formulations of local anesthetics for pain management.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Neshat in view of Wohabrebbi and Huang as applied to claims 1-4, 10, and 12-16 above, and in further view of Krill (Topical Thrombin and Powdered Gelfoam: An Efficient Hemostatic Treatment for Surgery, 1986).
The combined teachings of Neshat, Wohabrebbi, and Huang, herein collectively referred to as modified-Neshat, is discussed above as it pertains to a dental malleable sustained release formulation comprising microparticle local anesthetic in a gelatin matrix phase.
	However, modified-Neshat does not teach: further comprises thrombin (claim 11). 
Krill’s general disclosure relates to hemostasis compositions in the field of dentistry and teaches that absorbable gelatin material and topical thrombin are both commonly used to control hemorrhage (see page 26: Introduction). Krill further teaches reconstituting thrombin and powdered gelfoam by gently mixing using a Woodsen number 7 wax spatula wherein the resultant paste is applied to a donor surgical site to achieve hemostasis  (see page 26: Technique). Krill teaches that gelfoam is a sterile non-antigenic material supplied as a sponge or powdered and is used as a transport medium; powdered gelfoam is preferred because it can be added at the surgical site for additional hemostasis or to conform to irregular areas without disruption of the existing clot (see page 27).
It would have been obvious to further add or include powdered gelfoam thrombin combination such as taught by Krill in the formulation of modified-Neshat because it would accelerate clotting to stop bleeding (i.e. hemostasis). Thus, the addition of thrombin would have been considered an advantageous additive in Neshat’s disclosure which also recognizes a need for cessation of post-surgical bleeding and directed to a similar objective of a gel formulation to fill a cavity sufficiently that surgical suturing is not needed (see Neshat’s col. 5, lines 17-19 and 55-58). The ordinary artisan would have had a reasonable expectation of success is because thrombin is a readily known hemostatic agent. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Neshat in view of Wohabrebbi and Huang as applied to claims 1-4, 10, and 12-16 above, and in further view of McCoy (US 2013/0108671 A1). 
The combined teachings of Neshat, Wohabrebbi, and Huang, herein collectively referred to as modified-Neshat, is discussed above as it pertains to a dental malleable sustained release formulation comprising microparticle local anesthetic in a gelatin matrix phase.
	However, modified-Neshat does not teach: wherein the gelatin powder has a Bloom value of about 200 to about 300 (claim 17). 
	McCoy’s general disclosure relates to hemostatic compositions and processes for making such compositions. McCoy discloses “the gelatin has a Bloom strength of 200 to 400, especially a type B gelatin with a Bloom strength of 200 to 400. Bloom is a test to measure the strength of gelatin. The test determines the weight (in grams) needed by a probe (normally with a diameter of 0.5 inch) to deflect the surface of the gel 4 mm without breaking it. The result is expressed in
Bloom (grades)” (see ¶ [0020]). 
	Accordingly, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (MPEP 2144.05 (I)). Moreover, the Bloom value is considered to be an optimizable variable based upon the desired strength of the gel for modified-Neshat’s purpose of retaining the shape of the gel formulation in the cavity. One of ordinary skill in the art would recognize that the Bloom value is a result effective variable dependent upon the concentration. This is motivation for someone of ordinary skill in the art to practice or test the parameter widely to find those that are functional or optimal which then would be inclusive or cover the steps as instantly claimed. Absent any teaching of criticality by the Applicant concerning Bloom value, it would be prima facie obvious that one of ordinary skill in the art would recognize these limitations are result effective variable which can be met as a matter of routine optimization (MPEP 2144.05 II).

Examiner’s Response to Arguments
Applicant’s declaration and arguments filed on 02/28/2022 have been fully considered but they are not persuasive and deemed insufficient to overcome the prior arts of record. 
Examiner’s note: it is noted that remarks do not address or acknowledge any of the tertiary references by Vaugn, Krill, or McCoy cited in the prior office action. Thus, it is not definitively clear if the totality or preponderance of evidence has been considered by the Applicant. 

In response to Applicant’s argument (addressing page 6 of the remarks) that “the claimed hand mixing forming a bolus is a property that distinguishes the formulation from the prior art and must be assessed and considered of patentable significance as it is a non-obvious feature”, this argument is not persuasive because it is maintained that this claimed feature was already addressed throughout the prosecution history. Namely, Neshat teaches “the formulation will be a solid dosage from such and a tablet, gel or moldable solid. The size and shape will be such that the dentist or other technician can place the formulation inside the extraction cavity. Accordingly, in one embodiment the formulation is malleable, that is can be shaped like clay or putty so that the bolus can be placed in the cavity and conform to the surrounding tissue without leaving a pocket” (i.e. retained in the cavity) (see col. 5, lines 48-61, & col. 6, lines 40-54).

In response to Applicant’s argument (addressing page 7 of the remarks) that “However, neither this passage from Neshat nor Neshat [sic] as a whole teaches one of ordinary skill in the art how to make a malleable formulation”, this argument is not persuasive because it should be noted that the claimed invention is drawn to a product or composition wherein the emphasis or analysis is primarily based upon the distinctive structural characteristics. In other words, the claimed invention is not drawn to a method or process of making a product which is a different statutory category of invention. 

In response to Applicant’s declaration and argument (addressing page 7 of the remarks) that the declaration demonstrates that this field of endeavor is very complex, unpredictable, and one skilled in the art is left with undue experimentation to make the claimed formulation, this argument is not persuasive because pharmaceutical compositions pertaining malleable sustained release formulations have well-established and readily known. For example, the prior office action cited the disclosure of Krill (Topical Thrombin and Powdered Gelfoam: An Efficient Hemostatic Treatment for Surgery, published decades ago in 1986). Krill’s general disclosure relates to hemostasis compositions in the field of dentistry and teaches that absorbable gelatin material and topical thrombin are both commonly used to control hemorrhage (see page 26: Introduction). Krill further teaches reconstituting thrombin and powdered gelfoam by gently mixing using a Woodsen number 7 wax spatula wherein the resultant paste is applied to a donor surgical site to achieve hemostasis  (see page 26: Technique). Krill teaches that gelfoam is a sterile non-antigenic material supplied as a sponge or powdered and is used as a transport medium; powdered gelfoam is preferred because it can be added at the surgical site for additional hemostasis or to conform to irregular areas without disruption of the existing clot (see page 27).

Maintained Rejections - Double Patenting
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 9-10, and 15-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 8-9, 14-18, 21, and 29-30 (claim set as filed on 04/12/2021) of co-pending Application no. 16/555,669. Although the claims at issue are not identical, they are not patentably distinct from each other because: co-pending ‘669 is directed to a sustained release pharmaceutical formulation for pain management, the formulation comprising: an encapsulated bupivacaine with PLGA (see claims 1-5, 14-18, and 29-30), a networking-forming material comprises gelatin with a Bloom value of 50-325 (see claims 8-9 and 21-22). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Examiner’s note: the provisional double patenting rejection is being maintained in light of Applicant’s request to be held in abeyance until patentable subject matter has been identified.

Examiner’s Note on Pertinent Patents
	The instant application and U.S. Patent no. 9,943,466 and Patent no. 10,292,909 appears to have closely related subject matter but have different inventive entities. 
	Patents ‘466 and ‘909 discloses biocompatible dental material that is moldable and biodegradable and provides sustained and/or controlled delivery of one or more local anesthetics within a dental cavity or space (see abstract, claim sets, & in particular, the similarities between the drawings of said patents and the instant provisional application). However, said patents have an effectively filing date of 06/14/2017 which is after or later than the instant application’s filing date of 01/13/2017. Therefore, said patents do not constitute as prior art but made of record for the purposes of any derivation proceedings (see MPEP 2310). 

Conclusion
	No claims were allowed.

Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nghi Nguyen whose telephone number is (571) 270-3055 and fax number is (571) 270-4055. The examiner can normally be reached on Monday – Friday from 9:00 a.m. to 3:00 p.m. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NGHI V NGUYEN/
Primary Examiner, Art Unit 1653